Citation Nr: 0635733	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  02-06 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a respiratory disease 
including asbestosis claimed as due to exposure to asbestos.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1989 to September 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim of entitlement to service connection for 
a respiratory disease including asbestosis claimed as due to 
exposure to asbestos.  


FINDING OF FACT

The medical evidence shows that the current respiratory 
disease was first clinically manifest many years after the 
veteran's discharge from service in September 1991; there is 
no competent medical evidence showing that his respiratory 
disease is related to disease or injury of service origin, to 
include exposure to asbestos in service.  


CONCLUSION OF LAW

A respiratory disease to include asbestosis is not due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, the RO provided pre-adjudication VCAA notice by 
letter dated in July 2001.  In the VCAA letter, the RO 
advised the veteran of what was required to prevail on his 
claim of service connection; what specifically VA had done 
and would do to assist in the claim; and what information and 
evidence the veteran was expected to furnish to include 
additional information from him concerning asbestos exposure.  
The RO specifically informed the veteran that VA would assist 
him in obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  He was asked to submit evidence that would include 
evidence in his possession that pertained to the claim.  The 
notices included the general provision for the effective date 
of the claim, that is, the date of receipt of the claim.  (A 
similar post-adjudicatory VCAA letter was sent to the veteran 
in October 2005.)  

The Board notes that the July 2001 VCAA notice letter did not 
specifically request the veteran to provide VA with all 
relevant evidence and argument pertinent to his claim in his 
possession.  In any case, the Board deems that this 
particular notice deficiency was essentially cured, with no 
resulting prejudice to the veteran (see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006)).  The RO sent a letter 
to the veteran in November 2004 for the express purpose of 
eliciting any evidence in his possession that pertained to 
the claim.  Further, the veteran had knowledge of the need to 
submit evidence pertinent to his claim, as he was invited 
through the statement of the case in April 2002 and in the 
submission of his substantive appeal in April 2002 to submit 
evidence and/or argument showing why his case was decided 
incorrectly.  There is no indication that the veteran has 
additional evidence in his possession, not previously 
submitted, that is of the type that should be considered in 
assessing his claim.  Moreover, the Board notes that the 
veteran is represented by a veterans service organization, 
which is deemed competent to offer proper guidance and 
counsel in regard to what evidence is needed to substantiate 
his claim and what his responsibility is in producing 
information and evidence in his possession that is relevant 
to his claim.  

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable). 

To the extent that the degree of disability assignable was 
not provided, as the claim is denied, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the veteran with respect to any defect in the 
VCAA notice required under Dingess at 19 Vet. App. 473.



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
medical records and VA records.  The veteran himself 
submitted private treatment records dated in 2000.  He has 
not identified any additionally available evidence for 
consideration in his appeal.  

Further, VA has attempted to conduct necessary medical 
inquiry in an effort to substantiate the claim.  38 U.S.C.A.§ 
5103A(d).  The veteran was scheduled for a VA examination in 
August 2005, specifically to evaluate the nature and etiology 
of all respiratory disease; however, he did not appear for 
that examination.  The duty to assist a claimant is not a 
one-way street, and in this case the veteran has failed to 
cooperate to some extent in the development of his claim.  
Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 
1 Vet. App. 406 (1991).  

In a supplemental statement of the case mailed to the veteran 
in October 2005, the veteran was notified of the failure to 
appear for the examination without good cause, but he was 
offered an opportunity to appear for another examination.  He 
was informed that if he did not respond within 60 days that 
his case may be forwarded for a final decision by the Board 
based on the evidence of record.  The veteran did not 
respond.  The Board notes that in statements dated in January 
2006 and November 2006, the veteran's representative 
requested a VA examination for the veteran.  However, there 
is no indication from the veteran himself of his willingness 
to report for the examination, as was requested by the 
supplemental statement of the case, nor has the veteran 
indicated any reason (for good cause or not) for his failure 
to report to the VA examination in the first instance.  In 
light of the foregoing, and in recognition of the fact that 
the present claim essentially arises out of an initial claim 
for compensation, the Board proceeds to review and decide the 
claim based on the evidence that is of record consistent with 
38 C.F.R. § 3.655.

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Notwithstanding the above, service connection may be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

The veteran maintains that he has a respiratory disease, 
claimed as asbestosis and reactive airway disease, which is 
attributable to his period of service.  Specifically, he 
asserts that he was exposed to asbestos during the course of 
his military duties as a heating system specialist.  

The service personnel records show that the veteran served in 
the Air Force from January 1989 to September 1991.  His 
military occupational specialty was a heating systems 
specialist.  The service medical records show that in March 
1990, he was seen with a sore throat and coughing up blood.  
The diagnosis was a cold.  A chest X-ray in March 1990 was 
negative.  In February 1991, the veteran was seen on a few 
occasions with a sore throat, chest congestion, and a 
nonproductive, spasmodic cough; the diagnoses were 
pharyngitis, viral bronchitis, and bronchitis.  A pulmonary 
function study performed in March 1991 was within normal 
limits.  In April 1991, there was a complaint of wheezing; 
the diagnosis was viral illness.  At the time of an 
occupational physical examination in June 1991, the veteran 
had no cough, shortness of breath, chest discomfort, or 
wheezing.  A chest X-ray was within normal limits and the 
lungs were clear to auscultation.  At the time of a 
separation physical examination in September 1991, his lungs 
were clinically evaluated as normal.  

Post-service records consisting of VA and private medical 
records dated from 2000 through 2003 show treatment for 
breathing difficulties.  A private record dated in July 2000 
indicates that the veteran had a history of respiratory 
difficulties when exposed to dust with harvest, especially 
hay.  He had a frequent, nonproductive cough.  He was 
diagnosed with probable allergic asthma.  VA outpatient 
records beginning in April 2001 show that the veteran was 
diagnosed with a severe obstructive disease, as shown by 
pulmonary function test studies at that time.  A chest X-ray 
in April 2001 was normal.  A June 2001 VA outpatient record 
indicates a diagnosis of dyspnea, probable reactive airway 
disease.  The veteran continued to be seen at the VA with 
complaints of breathing difficulties and a persistent cough.  
He reported that he was exposed to asbestos during service.  
He was diagnosed with asthma in February 2003 and a chronic 
cough and dyspnea on exertion in April 2003.  Further testing 
in April 2003 showed that a chest X-ray was unremarkable and 
that pulmonary function testing revealed small airway 
obstruction.  On a June 2003 pulmonary consultation, the 
assessments were small airways reactive process with sing 
response in that component only, asbestos exposure without 
current radiologic marker, and intermittent but chronic cough 
possibly related to the small airways reactive process.  In 
July 2003, a CT scan of the thorax revealed chronic 
obstructive pulmonary disorder and no radiologic evidence of 
asbestos exposure.  

The medical evidence as related above shows that the veteran 
has a respiratory disease, currently diagnosed as chronic 
obstructive pulmonary disorder.  The disability, however, is 
shown to have been initially documented many years after his 
separation from service in September 1991.  While there were 
diagnoses of bronchitis and viral illness in conjunction with 
respiratory complaints during service, the absence of 
documented respiratory complaints from September 1991 to 2000 
weighs against the claim.  Maxon v. West, 12 Vet. App. 453, 
459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints.).  Moreover, there is no favorable 
medical evidence linking the veteran's respiratory disease to 
service.  

To the extent that the veteran relates his respiratory 
disease to service, where, as here, the determinative issue 
involves a question of a medical diagnosis or of medical 
causation, competent medical evidence is required to 
substantiate the claim.  The veteran as a lay person is not 
competent to offer an opinion on a medical diagnosis or on 
medical causation, and consequently his statements to the 
extent that he relates his respiratory disease to service 
does not constitute medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993). 

As the Board may consider only independent medical evidence 
to support its finding, and as there is no favorable medical 
evidence that relates the respiratory disease to service, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a respiratory disease including 
asbestosis claimed as due to exposure to asbestos is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


